COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CITY OF EL PASO,                                  §               No. 08-21-00147-CV

                                Appellant,         §                  Appeal from the

 v.                                                §            384th Judicial District Court

 JOSEPH C. PICKETT,                                §             of El Paso County, Texas

                                Appellee.          §               (TC# 2020DCV3514)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment. We therefore affirm the judgment of the court below. We further order that

Appellee recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment

and all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF DECEMBER, 2022.



                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.